    Case: 2:17-cr-00186-ALM Doc #: 16 Filed: 09/08/20 Page: 1 of 1 PAGEID #: 33




                      IN THE UNITED STATES DISTRICT COURT
                       FOR THE SOUTHERN DISTRICT OF OHIO
                                EASTERN DIVISION


UNITED STATES OF AMERICA,                           :
                                                    :   Case No. 2:17-cr-00186
              Plaintiff,                            :
                                                    :   JUDGE ALGENON L. MARBLEY
       v.                                           :
                                                    :
MYRON E. COLVIN,                                    :
                                                    :
                                                    :
              Defendant.                            :


                                            ORDER

       This matter is before the Court on Defendant Myron E. Colvin’s Motion to Dismiss the

Petition for Warrant Relating to Alleged Violations of his Supervised Release. Doc. 15. Neither

the Government nor the United States Probation Office has any opposition to the relief requested.

Accordingly, the Court GRANTS Defendant’s Motion [#15]. The Petition for Warrant relating to

alleged violations of Defendant’s supervised release is hereby DISMISSED.

       IT IS SO ORDERED.

                                                                                  __
                                            ALGENON L. MARBLEY
                                            CHIEF UNITED STATES DISTRICT JUDGE

DATED: September 8, 2020




                                               1
